Citation Nr: 0336427	
Decision Date: 12/24/03    Archive Date: 12/29/03	

DOCKET NO.  03-00 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August  2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota, that denied the benefit sought on 
appeal.  The appellant, who served in the United States Air 
Force from December 2001 to January 2002, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.  


REMAND

A preliminary review of the record discloses that there 
appears to be a question as to whether the appellant is shown 
from service records to have had the requisite service or 
character of discharge for purposes of establishing a 
service-connected disability.  In this regard, in order to 
establish entitlement to service connection for a disability 
an individual must have served in the active military, naval 
or air service and been discharged or released under 
conditions other than dishonorable.  In this case, the 
appellant's DD Form 214 (Certificate of Release or Discharge) 
shows the appellant's type of separation was listed as "entry 
level separation" and that the character of his service was 
uncharacterized."  The narrative reason for separation was 
listed as "fraudulent entry into military service."  The 
appellant indicated at the time of his April 2002 examination 
that he was separated from service because he failed to 
report preservice psychiatric treatment.  However, beyond the 
appellant's DD Form 214 and the appellant's statement as to 
the reason for his separation, there is no information in the 
claims file explaining why this was characterized as a 
fraudulent entry into service.  

This narrative reason for separation appears to be 
significant as it pertains to the validity of the appellant's 
enlistment.  Under 38 C.F.R. § 3.14 (2003), service is valid 
unless the enlistment is voided by the service department.  
More specifically, where an enlistment is voided by the 
service department for reasons other than a statutory 
prohibition or misrepresentation of age, service is valid 
from the date of entry upon active duty to the date of 
voidance by the service department.  38 C.F.R. § 3.14(a).  
Furthermore, benefits may not be paid unless the discharge is 
held to have been under conditions other than dishonorable.  
"Generally discharge for concealment of a physical or mental 
defect except incompetency or insanity which would have 
prevented enlistment will be held under dishonorable 
conditions."  Id.  

And while 38 C.F.R. § 3.14(a) would appear to be applicable 
in this case, the Board does acknowledge that it is not clear 
that the service department actually voided the appellant's 
enlistment.  In this regard, 38 C.F.R. § 3.12(k) pertains to 
uncharacterized separations such as the appellant's with 
entry level separation being characterized under conditions 
other than dishonorable and void enlistments being reviewed 
based on the facts and circumstances surrounding the 
separation, with reference to the provisions of 38 C.F.R. 
§ 3.14, to determine whether the separation was under 
conditions other that dishonorable.  At this point, the Board 
is of the opinion that clarification from the service 
department should be obtained in order to determine whether 
the service department voided the appellant's enlistment.  

In addition, the Board is of the opinion that should the 
appellant be found to have qualifying service he should be 
afforded another VA examination.  In this regard, pertinent 
medical records pertaining to the appellant's preservice 
psychiatric treatment were not associated with the claims 
file at the time of the April 2002 VA examination, and thus 
could not have been reviewed by the examiner.  Furthermore, 
the Board is of the opinion that there are also medical 
questions that need to be addressed should the appellant have 
qualifying service.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:  

1.  The RO should contact the service 
department and obtain records pertaining 
to the appellant's administrative entry 
level separation based on fraudulent 
entry into service.  In particular, the 
RO should specifically request whether 
the appellant's enlistment was voided by 
the service department.  The RO should 
then determine whether the appellant is 
shown to have the requisite service and 
character of discharge for purposes of 
establishing a service-connected 
disability.  

2.  If the appellant is found to have the 
requisite service and character of 
discharge, the appellant should be 
afforded a psychiatric examination to 
ascertain the nature and etiology of any 
current psychiatric disorder.  Any and 
all indicated evaluations, studies and 
tests deemed necessary should be 
accomplished.  The examiner is requested 
to review all records associated with the 
claims file, particularly service medical 
records and records of preservice 
psychiatric treatment, and following this 
review in the examination, offer comments 
and opinions as to the following:  (1) 
Did the appellant enter service with a 
psychiatric disability that existed prior 
to service?  If so, please specify the 
diagnosed disorder.  (2) If the appellant 
did enter service with a preexisting 
psychiatric disorder, did the preexisting 
psychiatric disorder chronically worsen 
or increase in severity during service?  
(3) If the appellant's preexisting 
psychiatric disorder chronically worsened 
or increased in severity during service, 
was that increase due to the natural 
progress of the disorder?  (4) If the 
appellant did not enter service with a 
preexisting psychiatric disorder, is any 
currently diagnosed psychiatric disorder 
causally or etiologically related to any 
symptomatology shown in service medical 
records.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the appellant's 
claims file, or, in the alternative, the 
claims file must be made available to the 
examiner for review in connection with 
the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant until he is notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



